MEMORANDUM OPINION
PER CURIAM.
Plaintiffs, Roger Francis and certain of his family members, appeal from an adverse judgment of the district court following a bench trial. Plaintiffs had filed a products liability action in the Ohio Court of Common Pleas, which was removed based upon federal diversity jurisdiction, alleging that the airbag in Roger Francis’s Chrysler automobile was defective. The district court concluded that plaintiffs had failed to prove that' defendant proximately caused any injuries.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting judgment to defendant, Chrysler Corporation.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum and Order issued July 17, 2000.